Anderson, J.,
delivered the opinion of the court.
The appellee, MoCaskell, sued the appellant, the Louisville & Nashville Railroad Company, for personal injuries, and recovered a judgment for two hundred fifty-one dollars and twenty-five cents, one dollar and twenty-five cents of which was actual damages, and two hun*25dred and fifty dollars punitive damages, from which judgment this appeal is prosecuted.
The evidence for the appellee tended to establish these facts: He lived at Moss Point, Mississippi, and bought a round-trip ticket from his home, over appellant’s road, to Mobile, Alabama. . On his trip to. Mobile, without his knowledge, the conductor took up the wrong end of the ticket. This he did not discover until the conductor in charge of the train on his return trip refused the ticket left in his possession. Soon after leaving Mobile on his return, the conductor in charge of the train came through the car occupied by appellee and called for his ticket. The appellee presented to him the end of the ticket handed back to him by the conductor in charge of the train going to Mobile, which he refused to receive, and demanded the cash fare, one dollar and twenty-five cents. The appellee informed him of the circumstances of having bought a ticket from Moss Point to Mobile and return, and if the wrong end had been torn off he did not know it. The conductor then told him. if he did not pay the cash fare of one dollar and twenty-five cents he would put him off, and used a good deal of profanity, and abused and frightened him, causing him to cry. There was a swamp at this point on the road. The appellee, not having' sufficient money to pay his fare, went back in another coach and borrowed enough; the conductor following him. The cash fare of one dollar and twenty-five cents was paid, and appellee went to his destination.
The testimony for appellee that the conductor on the train going to Mobile took up the wrong end of his ticket is undisputed. However, the conductor in charge of the returning train and another employe testified that the former indulged in no cursing or abuse of the appellee. Whatever injury was received by the appellee occurred soon after the train on which he was traveling *26left Mobile, and therefore must have taken place in the state of Alabama.
It is- contended for appellant that, the tort complained of having been committed in Alabama and the rights of the parties being governed by the laws of that state, to permit the judgment for punitive damages to stand in this case would amount to the enforcement by the courts of this state of the penal laws of a sister state, in violation of the well-established principle that criminal and penal laws can have no extraterritorial effect, and such laws • of one country will not be enforced by the courts of another, and that this question was not presented nor passed on in Pullman Palace Car Co. v. Lawrence, 74 Miss. 782, 22 South. 53. In that case the defendant was an Illinois corporation, and the injury took place in that state. The judgment was for actual :and punitive damages, and it was held that the courts •of this state had jurisdiction of actions of tort by any ■suitor, “whether resident or non-resident, against his ■adversary whether resident or non-resident, whether a natural person or an artificial one, regardless of where "the injury occurred, provided there is jurisdiction of the subject-matter and of the party.” It is true the very point, that to permit the judgment in that case to stand would violate the principle that the courts of one country would not enforce the penal laws of another, was not passed on. Whether a law of one state is penal, in the sense that it cannot be enforced in the courts of another state,- “depends upon the question whether its purpose is to punish an offense against the public justice, or to afford a private remedy to a person injured by a wrongful act.” Huntington v. Attrill, 146 U. S. 657, 13 Sup. Ct. 224, 36 L. Ed. 1123.
Punitive damages for willful injury to the person are universally allowed in all countries having the common •law and in many others. The principles of law under which they are allowed are not penal, in the sense that *27they can have no extraterritorial effect. The imposition of snch damages is not for the purpose of punishing an offense against the public justice, but rather to afford redress to the person injured, and for the public good, by deterring the offender and others from like offenses. i í rppg rights of the courts of one state or country to take jurisdiction of nonstatutory causes of action for torts to persons or personal property based upon acts or omissions done or occurring in other states or countries, has been frequently exercised, and is established beyond dispute.” 2 Wharton on Con. Laws (3d Ed.), 1093. Jurisdiction of snch causes of action carries with it the power to impose punitive damages, if allowable by the lex loci delicti.
The giving of instruction No. 2 for appellee is assigned as error, by which the jury were authorized to find a verdict not to exceed two thousand dollars, provided the evidence justified a finding of punitive damages. This instruction is approved by numerous authorities. The contention is, however, that in this case a verdict for two thousand dollars would have been excessive, and therefore the instruction was not applicable. Conceding the proposition to be sound (which we do not decide), there is a demonstration that in this case the jury was not misled, in that the amount of their verdict was, not excessive.
Appellant asked two instructions, which the court gave after modifying, and which were read to the jury by its counsel, who, before doing so, objected to such modifications, and excepted to the action of the court in that respect. It is insisted that these charges were correct as asked, and erroneous as modified. We are relieved from deciding this question, for, by using the charges as modified, appellant adopted them as its own, and will not be heard to complain at the action of the court in making the modifications. It was held in Railroad v. Byrd,, 89 Miss. 308, 42 South. 286; Railroad Co. v. Hardy, *2888 Miss. 732, 41 South. 505, and Railroad Co. v. Suddoth, 70 Miss. 265, 12 South. 205, that where an erroneous instruction is asked, and is modified by the court, the modification cannot be assigned as error, where it is used before the jury by the party asking it. The reasoning of those cases applies with equal force where the instruction as asked is correct. The party asking it should’not read it to the jury if he objects to the modification, and the record should so show.

Affirmed.